Exhibit 10.05

SEVERANCE AGREEMENT AMENDMENT

This Amendment (this “Amendment”) is entered into as of the Effective Date by
and between Alberto-Culver Company, a Delaware corporation (the “Company”) and
V. James Marino (the “Executive”) and shall be deemed to be effective on the
date the last party signs this Amendment (the “Effective Date”).

WHEREAS, the Company and the Executive have entered into the Severance Agreement
dated as of December 14, 1998, as amended as of May 28, 1999, as further amended
as of February 24, 2004, and as further amended as of January 10, 2006 (the
“Severance Agreement”), pursuant to which the Executive would be entitled to
payments and benefits in the event that the Executive’s employment were
terminated under the circumstances set forth in the Severance Agreement
following, among other things, the approval by the stockholders of the Company
of a transaction that constitutes a Change in Control (as defined in the
Severance Agreement);

WHEREAS, the Company and an affiliate of Clayton, Dubilier and Rice, Inc., a
Delaware corporation (“CD&R”), may enter into a transaction whereby, among other
things, (i) CD&R will acquire approximately 47.5% of the common stock of an
entity that will own the Sally/BSG business of the Company (the “Equity
Investment”), and (ii) the Consumer Products and Sally/BSG businesses of the
Company will be split into two, separate publicly traded companies (the
“Separation” and, together with the Equity Investment and the other transactions
contemplated thereby, the “Transaction”);

WHEREAS, the Company intends to treat the Transaction as though it constitutes a
Change in Control for the purposes of, and as such term is defined under, the
Employee Stock Option Plan of 2003, Employee Stock Option Plan of 1988, 2003
Restricted Stock Plan and 1994 Restricted Stock Plan and accordingly accelerate
the vesting of all options to purchase, and restricted shares of, common stock
of the Company issued under such plans, including those held by the Executive;

WHEREAS, in respect of the Company’s Management Incentive Plan and the 1994
Shareholder Value Incentive Plan, the Company intends to treat the Transaction
as though it constitutes a Change in Control (as such term is defined therein)
for the participants in such plans, including the Executive; and

WHEREAS, the Company and the Executive desire to enter into this Amendment
pursuant to which the Company and the Executive agree to amend the Severance
Agreement upon the terms and subject to the conditions contained herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the Company and the Executive hereby agree as
follows:

1. No Deemed Change in Control. The Executive, on behalf of the Executive and
any person claiming through the Executive, and the Company hereby agree that the
Transaction, however effected, including any actions taken in respect thereof or
in connection therewith, shall not be deemed to constitute a Change in Control
for purposes of the Severance Agreement. This Amendment shall not apply or
extend to any right the Executive may in the future have to any payments or
benefits pursuant to the Severance Agreement by reason of the occurrence of a
Change in Control unrelated to the Transaction.



--------------------------------------------------------------------------------

2. Consideration for Amendment. In consideration for entering into this
Amendment, the Company and the Executive agree that in the event of the
termination of the Executive’s employment by the Company without Cause or by the
Executive for Good Reason during the period commencing on the Effective Date and
ending on the second anniversary of the date of the Separation, the Executive
shall be entitled to the payments and benefits set forth on Schedule A hereto.

If the Executive shall be entitled to any payments or benefits pursuant to the
Severance Agreement, other than by reason of this Amendment, in connection with
a Change in Control unrelated to the Transaction, then the Executive shall not
be entitled to any payments or benefits hereunder.

For purposes of this Section 2, the terms Cause and Good Reason shall have the
meaning assigned to such terms in the Severance Agreement, provided that (i) the
Effective Date (as defined in this Amendment) shall be substituted for the term
“Change in Control” each place such term appears in such definitions and
(ii) with respect to the definition of Good Reason, clause 5 of Section 1(g)
shall be deleted in its entirety.

3. Effective Date; Termination of Agreement. This Amendment shall be effective
on the Effective Date. This Amendment shall terminate and be of no further force
or effect, except in respect of any benefits then accrued by the Executive
hereunder, if and only if (a) the principal agreements related to the
Transaction are not signed by the Company and an affiliate of CD&R on or prior
to October 31, 2006, or (b) such principal agreements are terminated prior to
the consummation of the Transaction.

4. Scope of Agreement. Nothing in this Amendment shall be deemed to entitle the
Executive to continued employment with the Company or any of its subsidiaries.

5. Notice of Termination. A written notice of the Executive’s termination of
employment during the period described in Section 2 by the Company or the
Executive, as the case may be, to the other, shall (i) set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment and (ii) specify the termination date (which date
shall be not less than 15 days after the giving of such notice). The failure by
the Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

6. Employment with Affiliates. Employment with the Company shall include, for
purposes of this Agreement, employment with any affiliate of the Company, now or
hereafter existing.

7. Counterparts. This Amendment may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

8. Miscellaneous. Capitalized terms not defined herein shall have the meanings
assigned to them in the Severance Agreement. This Amendment and the Severance
Agreement constitute the entire understanding and agreement between the Company
and the Executive with respect to the subject matter hereof and thereof and
supersede all other prior



--------------------------------------------------------------------------------

agreements and understandings between the Executive and the Company with respect
to such subject matter. The Severance Agreement, as amended by this Amendment,
shall remain in full force and effect in accordance with its terms.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer of the Company and the Executive has executed this
Amendment as of the dates set forth below.

 

ALBERTO-CULVER COMPANY By:  

/s/ Gary P. Schmidt

Name:   Gary P. Schmidt Its:  

Senior Vice President, General Counsel

and Secretary

Date: June 19, 2006 V. JAMES MARINO

/s/ V. James Marino

Date: June 19, 2006



--------------------------------------------------------------------------------

SCHEDULE A TO

SEVERANCE AGREEMENT AMENDMENT

Lump Sum Payment

Within 30 days following the date of termination of the Executive’s employment
with the Company in accordance with Section 2 of the Agreement (the “Date of
Termination”), provided that the Company has received a customary release (which
release shall extend to all claims against the Company, CD&R and their
respective affiliates and agents) signed by the Executive, the Company shall pay
to the Executive a lump sum payment equal to 2 times the Executive’s annual base
salary at the Date of Termination from the Company and its affiliated companies,
plus 2 times the average of the dollar amount of the Executive’s actual or
annualized (for any fiscal year consisting of less than 12 full months or with
respect to which the Executive has been employed by the Company for less than 12
full months) annual bonus, paid or payable, including by reason of any deferral,
to the Executive by the Company and its affiliated companies in respect of the
five fiscal years of the Company (or such portion thereof during which the
Executive performed services for the Company if the Executive shall have been
employed by the Company for less than such five fiscal year period) immediately
preceding the fiscal year in which the Date of Termination occurs.

Benefits

Medical Insurance Continuation. For a period of 18 months commencing on the Date
of Termination, the Company shall continue to keep in full force and effect all
policies of medical insurance with respect to the Executive and his or her
dependents with the same level of coverage, upon the same terms and otherwise to
the same extent as such policies shall have been in effect immediately prior to
the Date of Termination (such coverage, the “Date of Termination Coverage”) or,
if more favorable to the Executive, as provided generally with respect to other
peer executives of the Company and its affiliated companies, and the Company and
the Executive shall share the costs of the continuation of such insurance
coverage in the same proportion as such costs were shared immediately prior to
the Date of Termination, provided, however, that the Company’s obligation to
continue to provide this benefit shall terminate at such time that the Executive
commences employment with another employer and becomes eligible to receive
medical insurance coverage under an employer-provided plan that is generally
comparable to the Date of Termination Coverage. The coverage provided hereunder
shall be applied toward the satisfaction of, and shall not supplement, the
Executive’s right to continued coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or any similar state law.

Executive Outplacement. The Company will pay for and provide to the Executive
outplacement services with an outplacement firm of Executive’s choosing,
provided that the Company shall not be responsible to pay for such services to
the extent such services (i) exceed $12,000 or (ii) are provided more than one
year following the Date of Termination.